Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #053


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 5th day of December, 2018, are as follows:




PER CURIAM:


2017-K-0908       STATE OF LOUISIANA v. JEREMY WILSON (Parish of Washington)
                  We find that the trial court's evidentiary rulings, when combined
                  with its failure to properly address the attendant privilege
                  invocations, violated defendant's right to present a defense.
                  Therefore, we reverse the judgment of the court of appeal, and
                  remand this matter to the district court for a new trial.

                  REVERSED AND REMANDED.

                  GUIDRY, J., dissents and assigns reasons.
12/05/18

                     SUPREME COURT OF LOUISIANA

                                  No. 17-K-0908

                            STATE OF LOUISIANA

                                     VERSUS

                               JEREMY WILSON

           ON WRIT OF CERTIOARI TO THE COURT OF APPEAL,
               FIRST CIRCUIT, PARISH OF WASHINGTON


PER CURIAM

      On March 8, 2008, the Washington Parish Sheriff’s Office responded to a

residential fire in Franklinton and discovered two bodies burned beyond recognition.

The victims were later identified as the occupants, Donald Wayne Demille Williams

(“Demille”) and Kimberly Sims. Autopsies revealed both were fatally shot in the

head before being burned.

      A grand jury indicted defendant, Jeremy Wilson, and co-defendant, Erick

Townsend, with two counts of first degree murder. The trial court severed the

matters, and thereafter, Townsend pleaded guilty to two counts of manslaughter in

exchange for his agreement to testify at defendant’s trial. A Washington Parish jury

ultimately convicted defendant of two responsive counts of second degree murder,

and the trial court imposed consecutive life sentences.

      The evidence presented by the state at trial was sufficient to support

defendant’s convictions, but it was by no means overwhelming. The state called

Townsend as a witness, but he refused to testify despite being held in contempt and

having habitual offender proceedings instituted against him. Before pleading guilty,

Townsend had led detectives to a creek where they recovered three weapons.

Forensic analysis presented to the jury revealed that these weapons were consistent
with projectiles recovered from the victims’ bodies in caliber only; the state’s expert

could not offer more conclusive ballistic analysis.

       The state also presented testimony from two witnesses whom it had granted

immunity: Britney Farrell, mother to two of defendant’s children; and Felicia Brewer

Wilson, defendant’s wife and mother to one of defendant’s children. Britney had

told the police that defendant confessed his role in the murders to her. Felicia had

told the police that she drove Townsend and defendant to road near a wooded area

on the night of the murders, let them out of her car, and—after they returned dressed

in different clothes and wearing masks and bloody gloves—drove them to dispose

of the weapons. Prior to trial, both women recanted these statements in notarized

affidavits.

       At trial, Britney largely testified to a lack of knowledge concerning all of her

prior statements. Over defense objections, the state questioned Britney by reading

from, and asking her to verify, large swaths of her statements describing defendant’s

purported confession. Britney did not dispute that she made the earlier statements,

but she generally declined to express whether she believed they were true. She

admitted to having child custody issues with defendant around the time she first

spoke with the police.

       Felicia testified at trial in conformity with the statements she had previously

made to the police. She disavowed her recantation, explaining that she had only

executed this affidavit to get defendant out of jail. On cross-examination, Felicia

explained that she tried to contact defendant and Townsend via phone call and text

message after she let them out of her car. Defendant challenged this testimony during

his case-in-chief by calling a detective who noted that the transaction logs for cell

phones belonging to defendant and Felicia showed no activity during the suspected

time of the murders.

                                           2
       At trial, defendant wished to pursue the theory of third-party guilt, as

supported by evidence that the police had previously arrested three other people for

the murders: Ricky Magee, Monica Simmons, and Andrew James. In connection

with this theory of innocence, defendant sought to call as witnesses—or introduce

the out-of-court statements of—multiple individuals, including two of the alleged

guilty parties. The trial court ruled most of these witnesses’ proposed testimony or

statements inadmissible as violations of the prohibition against hearsay. 1 Defense

counsel proffered all of the excluded statements into evidence, as well as several

others that became strategically useless in light of the trial court’s evidentiary

rulings.

       The court of appeal affirmed in a split-panel decision. State v. Wilson, 15-

1794 (La. App. 1 Cir. 4/26/17), 220 So.3d 35. Judge Crain agreed with the trial

court’s hearsay rulings, and he found that defendant showed no violation of his right

to present a defense therefrom because “the primary criterion for admissibility—the

trustworthiness and reliability of the statements—was not established.” Id., 15-1794,

pp. 23–24, 220 So.3d at 52. Judge Holdridge, concurring, opined that the trial court

erred in excluding most of the statements from evidence because they were “not

hearsay” and offered to prove “that persons other than the defendant made

statements that Ricky Magee killed the victim.” Id., 15-1794, concurrence at p. 1,

220 So.3d at 59–60. Nonetheless, Judge Holdridge found the error to be harmless.

       Judge Welch dissented. He opined that “the trial court’s blanket ruling that

the evidence at issue was not admissible as an exception to hearsay was clearly

erroneous” because of the nature of the statements and the requisite degree of


1
  Ricky Magee was available and willing to be called as a defense witness, but defense counsel
expected Ricky to testify in a manner similar to his interview with the police, wherein he
disclaimed any responsibility for the murders. Defense counsel proffered a transcript of this
interview so that the impact of the excluded evidence could be analyzed.

                                              3
corroboration present. Id., 15-1794, dissent at pp. 8–9, 220 So.3d at 58–59. He also

believed the trial court’s rulings violated defendant’s constitutional right to present

a defense because “[t]he proffered statements by Monica Simmons and Paul

Robinson contained evidence that tended to establish the defendant’s innocence by

furnishing a basis for the inference that the offenses were committed by Ricky

Magee.” Id., 15-1794, dissent at p. 9, 220 So.3d at 59.

      As Judge Welch noted, the most critical of the excluded witness statements

came from Paul Robinson and Monica Simmons. Paul Robinson told police that

Ricky confessed to him that he killed Kimberly, stating that “he hated that he had to

kill her.” This confession purportedly occurred while the men were using drugs

together. Paul was initially willing to testify as a defense witness, but the trial court

directed a public defender to speak with defendant’s proposed witnesses to advise

them concerning any Fifth Amendment issues. The following morning, the public

defender informed the trial court that Paul would invoke his Fifth Amendment

privilege against self-incrimination. The trial court did not inquire as to the basis for

this invocation.

      Monica Simmons spoke with the same public defender and also chose to

invoke her Fifth Amendment privilege against self-incrimination without further

examination from the trial court. Defense counsel proffered three statements that

Monica had given to the police and two statements from lay witnesses concerning

information that Monica allegedly relayed to them.

      In two of Monica’s statements to the police, she denied any involvement in,

or direct knowledge of, the murders. However, Monica’s story changed slightly

between these two statements. In one, Monica stated that she saw Ricky at Andrew

James’s house before she went to bed on the night of the murders and then not again

until the next morning. In the other, Monica described that she went back to the front

                                           4
of the house and heard Ricky speaking on the phone and indicating that he was about

to leave to pick up someone.

       In one of the lay witness statements that defense counsel proffered, Elissa

Smith 2 relayed to the police yet another iteration of this story. Elissa described that

Monica, her cellmate, stated that Ricky told her at Andrew James’s house he planned

to rob Demille. Knowing Demille to be a drug dealer, Monica purportedly asked

Ricky to bring her heroin, expressly directing him not to get crack cocaine. Under

this version of the events, Monica did not leave Andrew James’s house.

       In Monica’s remaining statement to the police—which she made after her

arrest for the murders—she spontaneously stated, “Alls I did was knock on the door,

Ricky done it.” Monica made this exclamation between the two other police

statements.

       Defense counsel’s second proffered lay witness statement elaborated upon

Monica’s exclamation concerning her role in the murders. In this statement, Carla

Simmons 3 (no relation to Monica) told the police that she spoke with Monica, who

stated that she, Ricky, and Andrew James went to the victims’ home on the night of

the murders. Monica explained that she was the only person for whom Kimberly

would have opened the door at night. According to Carla, Monica said “Ricky did

the shooting [but] Kim wasn’t suppose to got shot.”

       Defendant argues that the trial court’s exclusion of these statements violated

his constitutional right to present a defense. The state argues that the trial court’s

evidentiary rulings were proper and that their exclusion did not violate defendant’s




2
  Elissa consulted with the public defender and did not attempt to invoke a Fifth Amendment
privilege against self-incrimination.
3
 Carla consulted with the public defender and did not attempt to invoke a Fifth Amendment
privilege against self-incrimination.
                                              5
right to present a defense because the statements were not originally made under

circumstances that provided considerable assurance of their reliability.

      Fundamental to due process of law is the right to present a defense, Chambers

v. Mississippi, 410 U.S. 284, 93 S.Ct. 1038, 35 L.Ed.2d 297 (1973), and to have it

fairly considered by the jury, Washington v. Texas, 338 U.S. 14, 87 S.Ct. 1920, 18

L.Ed.2d 1019 (1967). “[T]he Constitution guarantees criminal defendants ‘a

meaningful opportunity to present a complete defense.’” Crane v. Kentucky, 476

U.S. 683, 690, 106 S.Ct. 2142, 2146, 90 L.Ed.2d 636 (1986) (quoting California v.

Trombetta, 467 U.S. 479, 485, 104 S.Ct. 2528, 2532, 81 L.Ed.2d 413 (1984)). This

right is abridged by evidence rules that infringe upon a weighty interest of the

accused and are arbitrary or disproportionate to the purposes they are designed to

serve. Holmes v. South Carolina, 547 U.S. 319, 324, 126 S.Ct. 1727, 1731, 164 L.Ed.

2d 503 (2006) (quotation marks and citations omitted).

      In Chambers, the Supreme Court discussed the constitutional right to present

a defense in the context of a ruling excluding evidence of third-party guilt. The

defendant in Chambers called as a witness a man named McDonald, who had

previously confessed to the murder for which he was on trial. Chambers, 410 U.S.

at 291, 93 S.Ct. at 1044. After McDonald repudiated his prior confession during the

state’s cross-examination, Chambers requested and was denied permission to

examine McDonald as an adverse witness because of Mississippi’s “voucher” rule,

which prevented him from impeaching his own witness. See id., 410 U.S. 295–96,

93 S.Ct. at 1046. Further, because Mississippi’s hearsay rule did not include an

exception for statements against penal interest, Chambers was not allowed to

introduce evidence that McDonald made self-incriminating statements to three other

persons. See id., 410 U.S. at 298–300, 93 S.Ct. at 1047–48. Noting that the hearsay

statements Chambers sought to introduce were “made and subsequently offered at

                                          6
trial under circumstances that provided considerable assurance of their reliability,”

id., 410 U.S. at 300, 93 S.Ct. at 1048, the Supreme Court concluded “that the

exclusion of this critical evidence, coupled with the State’s refusal to permit

Chambers to cross-examine McDonald, denied him a trial in accord with traditional

and fundamental standards of due process.” Id., 410 U.S. at 302, 93 S.Ct. at 1049.

      In the instant matter, we find that the trial court’s evidentiary rulings

constituted an arbitrary restriction upon defendant’s right to present a defense

because they were underpinned by recognitions of Fifth Amendment privilege that

fail to survive scrutiny. The trial court allowed Paul Robinson and Monica Simmons

to invoke the privilege with no meaningful inquiry.

      This Court has held that the proper exercise of the privilege against self-

incrimination for a witness, as opposed to a defendant:

      requires that the witness take the stand and answer the questions put to
      him, save for those instances where it is evident from the implication
      of the question, in the setting in which it is asked, that a responsive
      answer to the question or an explanation of why it cannot be answered
      might be dangerous because injurious disclosure could result.

State v. Wilson, 394 So.2d 254, 258 (La. 1981). In contrast, “it is not necessary for

a witness charged with participating in the same crime for which the defendant is

being tried to assert the privilege on a question by question basis when it is apparent

that the witness will be asked to testify only regarding matters which could be

expected to require the invocation of the privilege.” State v. Brown, 514 So.2d 99,

110 (La. 1987) (emphasis added); see also 1 McCormick on Evid. § 130 (7th ed.)

(“Generally, a witness must submit to questioning and invoke the privilege in

response to each specific question. A witness has no right to refuse either to appear

or to be sworn as a witness. Ordinarily, then, a witness must submit to a series of

questions and assert the privilege in response to each one.”).



                                          7
       There was no legal justification for the trial court’s allowance of Paul

Robinson to assert a blanket Fifth Amendment privilege against self-incrimination.

The only potential pitfalls in Robinson’s testimony that might have impinged upon

his right against self-incrimination were his admission that he was smoking and

snorting drugs when he spoke to Ricky and possibly his statement that he, as a felon,

was in the same room as someone else who possessed a handgun. The trial court

easily could have required a question-by-question privilege invocation as to each of

these facts, and the state arguably could have introduced these facts as statements

against Robinson’s interest under La.C.E. art. 804(B)(3) in order to undermine his

credibility. Had Robinson been compelled to testify, Ricky’s alleged confession to

him would itself have been admissible under La.C.E. art. 801(D)(1)(a),4 subject to

that provision’s corroboration requirements. Admission of that statement would

have been a substantial step toward defendant’s ultimate goal of advancing the

narrative that Ricky murdered the victims.

       Monica Simmons’s blanket invocation of the privilege rests upon more solid

legal footing. At least three of her five proffered statements—one to the police and

two to lay witnesses—tended to subject her to direct criminal consequences of

varying degrees in connection with the victims’ deaths. See R.S. 14:24 (“All persons

concerned in the commission of a crime, whether present or absent, and whether

they directly commit the act constituting the offense, aid and abet in its commission,

or directly or indirectly counsel or procure another to commit the crime, are

principals.”). As a result, however, the trial court’s exclusion of these statements



4
  Under La.C.E. art. 801(D)(1)(a), a statement is not hearsay if the declarant testifies at the trial or
hearing and is subject to cross-examination concerning the statement, and the statement is, in a
criminal case, inconsistent with his testimony, provided that the proponent has first fairly directed
the witness’ attention to the statement and the witness has been given the opportunity to admit the
fact and where there exists any additional evidence to corroborate the matter asserted by the prior
inconsistent statement.
                                                   8
from evidence failed to follow the naturally flowing logical principle: if there was a

valid basis to allow Monica to invoke her Fifth Amendment privilege, one or more

of her prior statements should have qualified as admissible statements against her

interest under La.C.E. art. 804(B)(3). 5 Admission of Monica’s inculpatory

statements also would have substantially furthered defendant’s attempt to

demonstrate third-party guilt.

        The issues surrounding the trial court’s evidentiary rulings are exacerbated by

the state’s grant of immunity to its primary witnesses, Britney Farrell and Felicia

Brewer Wilson. Both witnesses were granted complete immunity, with the exception

that the state might seek to prosecute them for perjury for any false testimony at trial.

The state possessed, in granting immunity, a tool that it could use to compel their

presence on the stand. See La.C.Cr.P. art. 439.1(C) (“The witness may not refuse to

comply with the order on the basis of his privilege against self incrimination . . . .”).

Defendant had no corresponding avenue for securing the testimony of two of his

three most important witnesses, and the trial court failed to regulate privilege

invocations resulting in defendant not being afforded an opportunity to present this

critical evidence.

        The state correctly argues that the excluded out-of-court statements pose

trustworthiness and corroboration issues. However, the “against interest”

requirement assures some degree of trustworthiness, because a person ordinarily

does not make a statement that is disadvantageous to himself without substantial



5
   A statement against interest is one “which was at the time of its making so far contrary to the
declarant’s pecuniary or proprietary interest, or so far tended to subject him to . . . criminal liability
. . . that a reasonable man in his position would not have made the statement unless he believed it
to be true.” La.C.E. art. 804(B)(3). A statement tending to expose the declarant to criminal liability
and offered to exculpate the accused is not admissible unless corroborating circumstances clearly
indicate the trustworthiness of the statement. Ibid. Statements against interest are not excluded by
the hearsay rule if the declarant is unavailable as a witness, such as where he “[i]s exempted by
ruling of the court on the ground of privilege from testifying concerning the subject matter of his
statement.” La.C.E. art. 804(A)(1).
                                                    9
reason to believe that the statement is true. See State v. Hammons, 597 So.2d 990,

996 (La. 1992). The burden of satisfying the corroboration requirement rests with

the accused and may be satisfied by evidence independent of the statement which

tends, either directly or circumstantially, to establish a matter asserted by the

statement. See id., 597 So.2d at 996–97. Typical corroborating circumstances

include statements against the declarant’s interest to an unusual or devastating

degree, or the declarant’s repeating of consistent statements, or the fact that the

declarant was not likely motivated to falsify for the benefit of the accused. See id.,

597 So.2d at 997.

      Ricky’s alleged statement to Paul Robinson admitting that he hated to have

shot and killed Kim was clearly against his interest to “an unusual and devastating

degree,” and he “was not likely motivated to falsify for the benefit of the accused.”

Ibid. This statement was further independently corroborated by Monica’s statement

to the police that she knocked on the door and “Ricky done it” and her alleged

statement to Carla Simmons that she knocked on the door and heard gunshots after

Ricky entered. Additionally, the fact that police arrested Ricky pursuant to a warrant

based upon probable cause lends yet another degree of corroboration to the

statement. We find that the test for admissibility under La.C.E. art. 801(D)(1)(a)—

“where there exists any additional evidence to corroborate the matter asserted by the

prior inconsistent statement”—was met under these circumstances.

      Similarly, Monica’s exclamation to the police and her alleged statement to

Carla Simmons were against her interest “to an unusual and devastating degree,” and

she “was not likely motivated to falsify for the benefit of the accused.” Hammons,

597 So.2d at 997. Ricky’s purported statement to Paul Robinson provides a degree

of corroboration to Monica’s statements, as does the issuance of a warrant for her

arrest. Monica’s invocation of her Fifth Amendment privilege also serves as a

                                         10
corroborating circumstance that tends to clearly indicate the trustworthiness of her

statement. See La.C.E. art. 804(B)(3).

       The state is correct that Monica’s five statements, when viewed as a whole,

lack internal consistency. Although the conflicting nature of these statements is a

factor in the analysis of corroborating circumstances, “the rule does not require that

the statements themselves be independently proved to be accurate; rather it requires

only that corroborating circumstances indicate trustworthiness.” 2 McCormick on

Evid. § 319 (7th ed.). The fundamental nature of the right to present a defense

warrants erring on the side of admissibility in this case, especially where the

conflicting statements present the state with an efficient avenue of attacking

defendant’s theory. 6

       The state also contends that Ricky’s statement to Paul Robinson is not

trustworthy because of the drug use and other circumstances surrounding its making.

However, these facts speak to Paul Robinson’s credibility, not to the credibility of

Ricky’s statement. “As a matter of standard hearsay analysis, the credibility of the

in-court witness regarding the fact that the statement was made is not an appropriate

inquiry.” 2 McCormick on Evid. § 319 (7th ed.). Thus, the credibility of Paul

Robinson or any other witness testifying to an out-of-court statement is not a factor

in whether those out-of-court statements are admissible. Any such witness’s

credibility is still a proper consideration for the weight a jury might attach to the out-

of-court statements.




6
  In ruling the totality of defendant’s proffered evidence inadmissible for any purpose, the trial
court also failed to recognize the potential extrinsic impeachment value for this evidence as it
related to any conflicting testimony that Ricky might have given. See La.C.E. art. 607(D)(2). “A
prior inconsistent statement, when offered to attack the witness’ credibility, is not hearsay; the fact
that the words were spoken has independent relevance, regardless of the truth of the words.” Frank
L. Maraist, et al., 19 La.Civ.L. Treatise, Evidence and Proof § 9.6 (2d ed. 2018 update).
                                                 11
      The exclusion of this evidence is not amenable to a harmless error analysis

under the circumstances of this case. In Holmes, 547 U.S. at 330, 126 S.Ct. at 1734

(emphasis in original), the United States Supreme Court noted that “[j]ust because

the prosecution’s evidence, if credited, would provide strong support for a guilty

verdict, it does not follow that evidence of third-party guilt has only a weak logical

connection to the central issues in the case.” Here, the state’s evidence provided

sufficient, but not strong or overwhelming, support for the jury’s guilty verdicts.

“The point is that, by evaluating the strength of only one party’s evidence, no logical

conclusion can be reached regarding the strength of contrary evidence offered by the

other side to rebut or cast doubt.” Id., 547 U.S. at 331, 126 S.Ct. at 1735. As a result,

we cannot say that the guilty verdicts rendered in this case were surely unattributable

to the trial court’s errors. See Sullivan v. Louisana, 508 U.S. 275, 279, 113 S.Ct.

2078, 2081, 124 L.Ed.2d 182 (1993).

      Thus, we find that the trial court’s evidentiary rulings, when combined with

its failure to properly address the attendant privilege invocations, violated

defendant’s right to present a defense. Therefore, we reverse the judgment of the

court of appeal, and remand this matter to the district court for a new trial.

REVERSED AND REMANDED




                                           12
12/15/18



                     SUPREME COURT OF LOUISIANA

                                 No. 2017-K-0908

                            STATE OF LOUISIANA

                                     VERSUS

                               JEREMY WILSON

                      ON WRIT OF CERTIORARI
                      TO THE COURT OF APPEAL
               FIRST CIRCUIT, PARISH OF WASHINGTON

GUIDRY, J., dissents and assigns reasons.

      There can be no doubt a criminal defendant has a fundamental right to present

a defense and to have it fairly considered by the jury. Chambers v. Mississippi, 410

U.S. 284 (1973); Washington v. Texas, 338 U.S. 14 (1967). However, that right is

not unfettered, as the Supreme Court in Chambers explained. While otherwise

inadmissible evidence such as hearsay might be admissible so as to ensure the

defendant’s right to present a defense, the Supreme Court cautioned that such

hearsay statements must be “originally made and subsequently offered at trial under

circumstances that provide[] considerable assurance of their reliability.” Chambers,

410 U.S. at 300.


      In the instant case, I agree with the trial judge and the author of the court of

appeal opinion that the out-of-court statements of Paul Robinson and Monica

Simmons were inadmissible hearsay because they were not reliable statements

against interest, nor in the case of Ms. Simmons, an excited utterance. The various

statements are more thoroughly recited in the court of appeal opinion. Notably,

Ricky Magee, whom the defense alleges is the true killer, was available to testify,

and had consistently denied being involved in the murders. As the defense concedes,
                                          1
his out-of-court statements, which would include his alleged confession to Paul

Robinson, constitute inadmissible hearsay. Magee’s alleged confession to Robinson

would only have been admissible possibly as impeachment evidence against Magee

had he been called to testify at trial. But he was not called, and thus the alleged

confession to Robinson had no other basis for admission.


      The majority opinion finds the trial court could have better handled the

invocations of their 5th Amendment privilege against self-incrimination for

Robinson and Simmons, and bases much of its analysis of the reliability of their out-

of-court statements on how the trial judge should have conducted the trial. But as

the State points out, the defense, for whatever reasons, did not object to the trial

court’s finding that these two witnesses were unavailable to testify in any capacity

based on the invocation of their right against self-incrimination. This court should

not supply the defense objection and then set forth how the trial court should have

conducted the testimony of these witnesses to bootstrap the reliability of the out-of-

court statements.

      Ultimately, even though the statements of Robinson and Simmons were

inadmissible hearsay, they could have been otherwise admissible to ensure the

defendant’s right to present a defense so long as they were “originally made and

subsequently offered at trial under circumstances that provided considerable

assurance of their reliability.” Chambers, 410 U.S. at 300. However, this case is

vastly different from the circumstances faced by the Supreme Court in Chambers.

There, the man whom the defendant asserted was the true killer had at one point

confessed via affidavit to committing the crime, but later recanted and testified at

trial denying any involvement. The question for the Chambers Court was whether

that man’s alleged out-of-court confessions to three other people were admissible on

                                          2
the basis that excluding them as required by Mississippi state law would deny the

defendant his right to present a defense. The Chambers court ultimately found the

out-of-court statements were sufficiently “made and subsequently offered at trial

under circumstances that provided considerable assurance of their reliability.” Id.

Under the circumstances of the instant case, I disagree that the trial court abused its

discretion in finding the hearsay statements of Robinson and Simmons were not

originally made and subsequently offered at trial under circumstances that provided

considerable assurance of their reliability. Magee has consistently denied

involvement in the crimes, having first approached the police voluntarily after the

murders. Robinson admitted that he and Magee had been consuming various

narcotics at the time Magee allegedly told him he felt remorse at having to kill one

of the victims. Simmons, as the lower courts found, had provided conflicting

accounts of her whereabouts the night of the murders such that her statements were

rendered internally inconsistent. Further, she voluntarily implicated Magee, telling

police he had committed the offenses, only after she herself was arrested. This

thicket of out-of-court hearsay statements, despite the majority’s allowance that they

need not be independently proved to be accurate, were not made or offered at trial

with the corroborating circumstances that sufficiently demonstrate their

trustworthiness, as envisioned by Chambers. In my view, the trial court did not abuse

its discretion in so finding, and thus the lower court properly disallowed admission

of the statements in evidence. Accordingly, I respectfully disagree with the

majority’s holding that the trial court’s rulings violated the defendant’s right to

present a defense.




                                          3